Citation Nr: 1600191	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-31 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for an upper gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board notes that, in accordance with an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) filed in November 2011, the Veteran was originally represented in this appeal by Vietnam Veterans of America.  However, in November 2013, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a), in favor of attorney Jodee R. Dietzenbach.  Subsequently, in September 2015, the Veteran submitted a VA Form 21-22 appointing The American Legion as his representative.  The Board recognizes the change in representation. 

In September 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the hearing, the undersigned agreed to hold the record open for 60 days to allow for the submission of additional evidence.  However, no additional evidence was submitted during such period.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to service connection for a right elbow disorder is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a right elbow disorder, and the record does not contain a recent diagnosis of such a disorder prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a March 2012 letter, provided to the Veteran prior to the initial unfavorable decision issued in June 2012, he was advised of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such correspondence advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that are necessary for the adjudication of his claim. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a right elbow disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent evidence showing a current diagnosis of such claimed disorder.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his right elbow disorder, the type and onset of symptoms, and his contention that his military service caused such disorder.  Furthermore, the undersigned pointed out to the Veteran what was necessary to grant service connection, to include evidence of a current diagnosis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that the Veteran would be seeking additional records, the undersigned held the record open so as to allow the Veteran to submit such additional evidence; ultimately, no evidence was submitted.  There is no indication that there is any additional, relevant evidence available.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from a right elbow disorder that started while he was in service.  In this regard, he testified at his September 2015 hearing that he did not remember how he hurt his elbow in service, but that he went to sick call for the elbow.  The Board notes that the Veteran's service treatment records show no evidence of complaints, treatment, or diagnoses referable to the right elbow.  A February 1979 report of medical examination, undertaken as part of the Veteran's separation from service, showed that his upper extremities were normal at that time and only noted a 2 centimeter identifying body mark, scar, or tattoo over the right medial elbow (which was also noted on his August 1977 entrance examination).  In a report of medical history, completed by the Veteran in February 1979 in conjunction with his separation, he indicated that he experienced no swollen or painful joints; no bone, joint or other deformity; and no painful or "trick" elbow.  

In addition, post-service treatment records are silent as to any complaints, treatment, or diagnoses referable to the Veteran's right elbow.  In this regard, the Board acknowledges that in September 2010, the Veteran underwent an upper extremity examination; however, while Tinel's sign was positive at the right elbow, indicating an irritated ulnar nerve, no findings referable to the right elbow itself were noted.  Furthermore, the impression was limited to a diagnosis of right shoulder subacromial bursitis. 

The Board finds that service connection for a right elbow disorder is not warranted.  While the Veteran contends that he currently has such disorder, there is no indication of a diagnosis close in proximity to, or during, the pendency of his claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, supra. 

In this regard, the Board again notes that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, supra.  Also, if the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address.  Romanowsky, supra.  However, in this case, at no time during the pendency of the claim does the Veteran have a current diagnosis of a right elbow disorder, and the record does not contain a recent diagnosis of such a disorder prior to the Veteran's filing of a claim.  Therefore, service connection is not warranted. 

The Board notes that the only evidence that the Veteran currently suffers from a right elbow disorder are his statements and testimony.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a right elbow disorder, absent obvious trauma or a fracture, are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals as such involve knowledge of the musculoskeletal system, to include the elbow joint, and the administration and interpretation of objective tests, to include range of motion studies and diagnostic imaging such as an X-ray or MRI.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the Veteran has not stated that he had a fracture or other lay observable injury to his elbow, and there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate training and expertise to competently self-diagnose an elbow disorder, any lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right elbow condition either before or during the pendency of the claim, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

Therefore, the Board finds that service connection for a right elbow disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right elbow disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right elbow disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).



Upper GI Disorder, to include GERD

The Veteran's service treatment records show that, in December 1978, he was treated for gastroenteritis and gastritis.  Specifically, he was hospitalized for 2 days at such time with a diagnosis of acute gastritis.  As a result, the Veteran contends, he has since developed an upper GI disorder, to include GERD, and, therefore, service connection is warranted. 

In April 2012, the Veteran underwent a VA esophageal conditions examination.  At that time, the VA examiner noted that, 10 years prior, the Veteran was seen for vomiting that was related to over-consumption of ibuprofen, and that since then, he vomited easily.  The examiner noted a history of heartburn and some vomiting of blood.  She also noted an August 2009 VA treatment note in which the Veteran denied vomiting blood or experiencing GERD.  Ultimately, the examiner found that the Veteran did not have a diagnosis of GERD at the time of the examination.  Based on this finding, the AOJ denied service connection for the condition. 

However, the Board notes that additional VA treatment records were added to the file after the April 2012 VA examination was completed.  Contained in those notes is a May 2013 VA treatment note which indicated the Veteran was seen at a VA GI clinic for GERD.  Although a formal diagnosis of GERD was not made, the consultation revealed the impression of "significant" GERD.  In addition, an associated nursing note cautioned against the use of NSAIDs, as the Veteran was being seen by the GI clinic for GERD.  Additionally, a June 2013 VA treatment record reflects that an esophagogastroduodenoscopy (EGD) revealed a diagnosis of mild near erosive antritis.

The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, supra.

Therefore, in light of the subsequent diagnoses, or indication of diagnoses, of upper GI disorders, the Board finds that a remand is necessary in order to obtain a new VA examination and opinion that addresses the existence, nature, and etiology of any upper GI disorders that may be present during the pendency of the claim.

Bilateral Leg Disorder

The Veteran's service treatment records reflect that, at the time of his February 1979 separation examination, he reported occasional leg cramps with excessive stress (athletics) with no treatment sought or required.

In April 2012, the Veteran underwent a VA knee and lower leg conditions examination.  At that time, the examiner diagnosed mild degenerative joint disease in his knees.  She indicated that the Veteran injured his knees playing basketball during his childhood and that he experienced cramping in his legs while in service due to the type of work that he did therein.  She further noted that, after service, in 1991, the Veteran suffered a gunshot wound to his right lower leg.  When asked to address whether the Veteran's bilateral leg disorder was incurred during, or due to, his military service, the examiner indicated that it was not.  As rationale, the examiner indicated that there were no joint issues noted in service or at the time of the Veteran's separation from same.  The examiner further indicated that the Veteran did not report any specific knee injury in service. 

The Board finds that this opinion is inadequate.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran testified at his September 2015 hearing that his symptoms began in service, as a result of basketball, running, and constant walking while in service.  However, the examiner relied upon the lack of injury or treatment in service to form the basis of her opinion.  A medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a remand in order to obtain an addendum opinion is necessary.  In offering an opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and continuity of symptoms since service. 

In addition, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Here, there is evidence that the Veteran may have had a pre-existing condition caused by childhood injury to his knees or legs.  In addition to the above, on remand the examiner will be asked to address the childhood injury in greater detail. 

Right Shoulder Disorder

The Veteran seeks service connection for a right shoulder disorder.  He alleges that he injured his shoulder as a result of lifting and moving items while he worked as a cook in service.  At the September 2015 hearing, he indicated that the pain in his right shoulder-for which he claims he sought treatment while in service-has continued since that time and, therefore, service connection is warranted.

The Veteran's service treatment records are silent as to any treatment for a shoulder injury or condition.  VA treatment records show the Veteran was diagnosed with subacromial bursitis of the right shoulder in September 2010.  Subsequent VA treatment notes indicate treatment for the condition, to include injections. 

The Veteran has not been afforded a VA examination with respect to his claimed shoulder disorder.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. 

In consideration of the Veteran's assertions of his in-service duties, ongoing symptomatology, and a diagnosis of subacromial bursitis of the right shoulder, the Board finds that the threshold requirements of McLendon have arguably been met with respect to this claim, warranting an examination in accordance with VA's duty to assist. 

All Claims

Finally, the Board notes that the most recent VA treatment records in the Veteran's file are dated through July 2013.  While on remand, the AOJ should obtain updated VA treatment records.  In addition, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for any condition remaining on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records related to the claims remaining on appeal.  After obtaining the necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from July 2013 to the present. 

For any private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his upper GI disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  The examiner should identify any upper GI disorder that has been present at any time during the pendency of the claim, to include GERD and/or erosive antritis.

(B)  For each condition deemed to have been present at any time during the pendency of the claim, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the condition had its onset during the Veteran's military service or is otherwise etiologically related to service, to include as a result of the gastritis the Veteran experienced while in service.  

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

3.  After obtaining all outstanding records, return the record to the VA examiner who conducted the Veteran's April 2012 VA knee and lower leg examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2012 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

The examiner should address the following:

(A) Identify all current diagnoses of the lower legs.

(B) For each currently diagnosed leg disorder, is there is clear and unmistakable evidence that the disorder pre-existed the Veteran's entry to active service in November 1977? 

(i) If there is clear and unmistakable evidence that the leg disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that the current leg disorder(s) pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder is directly related to service, including as a result of the Veteran's in-service basketball, running and walking.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his right shoulder disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should address the following: 

(A) Identify all current right shoulder disorders. 

(B)  With respect to each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include his in-service duties.  In offering such opinion, the examiner should consider the Veteran's allegations that he injured his shoulder as a result of lifting and moving items while he worked as a cook in service.  

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


